Crownhart, J.
The defendants re-allege the fifth paragraph of their second defense, which, together with the balance of the third defense, among other things, contains a *140general denial of the giving of the mortgage by Mary Nix-dorf, or the note secured thereby.
In the third defense it is also alleged that the giving of the mortgage and note was done through a corrupt agreement between the plaintiff and one J. Murray O’Brien, to secure usury.
The answer as a whole is not a model pleading, and may be subject to motions to make more accurate, definite, or certain, but on demurrer each defense must stand on its own allegations, and we deem the third defense good within the rule of liberality of construction now prevailing. As is said in McIntyre v. Carroll, 193 Wis. 382, 387, 214 N. W. 366:
“The present-day Code permits of speedy methods of requiring pleadings to be made more accurate, definite, or certain when they appear to the opposite party to be too diffuse, discursive, covering too much territory, or aiming in too many directions. All these possible defects may be and should be cured by appropriate motions under such provisions as are embodied in secs. 263.43 and 263.44, Stats.”
By the Court. — The order of the circuit court is reversed, with costs to the appellant.